Opinion of the Court.

The subject having been before the Court at the late term in Chittenden County, in the case of Ira Allen, administrator of Ethan Allen, v. Gideon and Jonathan Ormsby, it was at first concluded by the Court, and suggested to the parties, that the decision in that cause had settled the construction of the fifth section of the statute of limitations, as applicable to the act to prevent forcible entry and detainer; but as that decision, by recurrence to our minutes, is found *73to apply particularly to complaints brought upon the sixth section of this act, the Court were inclined to a further discussion.
Chauncey Langdon, for complainant,
David Fay, for defendant.
In the present case, the Court consider the fifth section of the statute of limitations, which renders a minute by the magistrate necessary on the exhibition of a complaint in certain cases, to apply to complaints exhibited to the Justices of a Freehold Court against those “ who make unlawful and forcible entry into lands, tenements, and other possessions, and with a strong hand detain the same,” and “ against those who, having a lawful and peaceable entry into lands and tenements, unlawfully and by force hold the same.”
That the magistrate’s power to impose a fine upon conviction, stamps the acts of forcible entry or forcible detainer as criminal; and therefore they are included in the purview of the preceding third section of this statute.
And the only question in this case is, was the present complaint brought upon the second or the sixth section of the act to prevent forcible entry and detainer.
The Court consider the complaint to have been brought upon the second section, and that the magistrate’s issuing process by summons cannot alter its inherent and essential qualities.
Let judgment be therefore entered, that the complaint be quashed.
Complaint quashed.